EXHIBIT 10.2







Description of Compensatory Arrangement with M. Peter McPherson




On April 18, 2007, the Board of Directors of Dow Jones & Company, Inc. (the
“Company”) adopted a resolution establishing M. Peter McPherson’s compensation
as Chairman of the Company’s Board of Directors at $300,000 per year, of which
$150,000 is payable in cash and $150,000 is payable in deferred stock
equivalents.  Mr. McPherson’s compensation as described above became effective
immediately following the Company’s 2007 Annual Meeting of Shareholders on April
18, 2007 and is in lieu of all other compensation as a Director of the Company
(including the annual retainer, committee chairmanship, and membership fees and
attendance fees).     






